SEITZ, Chief Judge,
concurring.
I find this to be a most difficult case. On the one hand, I believe that the habeas corpus statute relied on by Ms. Lehman can be read to encompass this constitutional challenge to the Lehman boys’ custody. Ms. Lehman contends that her sons are “in custody pursuant to the judgment of a State court ... in violation of the Constitution. ...” See 28 U.S.C. § 2254(a) (1976). There is no suggestion that Ms. Lehman has failed to exhaust available state remedies. See id. § 2254(b). Therefore, the literal statutory requirements for exercise of section 2254 federal habeas corpus jurisdiction can be said to be satisfied.
Nevertheless, I believe that it is inappropriate for a federal court to exercise its jurisdiction in this case, whether jurisdiction is said to be present by virtue of section 2254 or because Ms. Lehman presents a federal question for which habeas corpus is merely a remedy. Attempts to seek federal habeas corpus when challenging state child-custody determinations have not been made until recently. See Sylvander v. Home for Little Wanderers, 584 F.2d 1103 (1st Cir. 1978); cases cited in Judge Garth’s op. at n.8. There has been, therefore, a prolonged period during which there has been an absence of relevant precedent. Additionally, exercise of jurisdiction in this case would *156represent a significant expansion of the availability of federal habeas corpus, because constitutional challenges to state decisions in intrafamily custody disputes— which are far more prevalent than parental-rights termination cases — come within the literal requirements for federal habeas corpus relief to the same extent that this case does. If there is to be such a major departure from traditional uses of federal habeas corpus to challenge state-court judgments, it is not unreasonable to await a congressional directive on the matter.
I therefore vote to affirm the judgment of the district court.